DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-30, 33, 35, 39-40 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24, 26, and 27, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the foot" in line 1.  There is insufficient antecedent basis for this limitation in the claim since no foot had previously been claimed.
Claim 28 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the body" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the longitudinal axis" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "it" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "feet" in line 3.  There is insufficient antecedent basis for this limitation in the claim since no foot had previously been claimed.
Claim 38 recites the limitation "a step of inspecting the condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim since such a step had already been claimed.
Claim 39 recites the limitation "performing an inspection action” in line 1.  There is insufficient antecedent basis for this limitation in the claim since such an inspection had already been claimed.
Claim 39 recites the limitations "the underside,” “the body” and “a leg” in line 3.  There is insufficient antecedent basis for these limitations.
Claim 40 recites the limitation "performing a maintenance action” in line 1.  There is insufficient antecedent basis for this limitation in the claim since such a maintenance had already been claimed.
Claim 39 recites the limitations "the ground surface,” “the wind turbine blade” in line 3.  There is insufficient antecedent basis for these limitations.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 depends from claim 21, but it is unclear whether claim 32 imports all of the limitations of claim 21, or just the wind turbine blade of claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 21-26, 29, 31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (EP 2752621 A2).
As to claim 21, Lee teaches a robotic device (Apparatus For Maintaining Wind Turbine Blades [Title]) comprising four or more legs (there are two arms 70 and two arms 90 as shown in Fig 2. These arms are interpreted as legs) which is configured to crawl over a surface of a wind turbine blade (The broadest reasonable interpretation of “crawl” includes the use of wheels to move along a surface. Since Lee uses wheels, Lee is considered here to crawl over the surface of the wind turbine blade (13)) for inspection of and maintenance of the wind turbine blade (see Lee [0001] which describes maintenance and cleaning).
As to claim 22, Lee teaches the device as claimed in claim 21, wherein the robotic device (20) is programmed to crawl along a leading edge of the wind turbine blade to conduct inspection and maintenance of the leading edge of the wind turbine blade (See Fig 2 and [0007] which discusses traveling along the leading edge of the blade)[.]
As to claim 23, Lee teaches the robotic device as claimed in claim 21, wherein the robotic device (20) comprises a body (21) defining a longitudinal axis (as shown in Fig 2 for example), the robotic device further comprising a row of legs arranged on opposite sides of the body (arms 70, 30, 90 as shown in Fig 1), the legs each comprising two or more articulated limb segments (for example, arm 32 is made of two arm parts 32 which are articulated as shown in the Figures) and a foot .
As to claim 24, Lee teaches the robotic device as claimed in claim 23, wherein each foot is connected to a leg of the robotic device by an ankle joint which allows the foot to twist about an axis of the leg, and/or allows the foot to tilt with respect to the leg, preferably against a restoring bias (as illustrated in Fig 2, cleaning unit 60 is attached to arm 70 by rotation joint 73).
As to claim 25, Lee teaches the robotic device as claimed in claim 23, wherein the limb segments are articulated in a way that enables the robotic device to straddle over a leading edge of the wind turbine blade with the feet of opposing legs positioned on opposite sides of the leading edge (as illustrated in Fig 2).
As to claim 26, Lee teaches the robotic device as claimed in claim 21, wherein each leg comprises an upper limb segment (consider arms 30, for example. Arm 30 includes upper arm part 32) and a lower limb segment (lower arm part 32), the upper limb segment being joined to the lower limb segment by a lower articulated joint (rotation joint part 33) and the upper limb segment being joined to the body by an upper articulated joint (shoulder part 31), and preferably wherein the lower articulated joint and the upper articulated joint comprise actuator devices (servo motors are installed at joints and shoulders. See [0058]).
As to claim 29, Lee teaches the robotic device as claimed in claim 21, wherein the robotic device comprises a row of three or more legs arranged on each side of the body (as shown in Fig 2 there are three rows of arms).
As to claim 31, Lee teaches the robotic device as claimed in claim 21, wherein the robotic device comprises a camera, a sensor, a grinding device and/or apparatus for cleaning the wind turbine blade ([0028]: “The maintenance unit may include an inspection unit that is installed at the body so as to inspect defects of the blade leading edge and implemented as at least one of a camera and an ultrasonic inspection unit.”).
As to claim 33, Lee teaches a method of inspecting and maintaining a leading edge of a wind turbine blade (Lee teaches a robot device 20 performs an inspection of a blade 13. See [0001]), the method comprising: operating a robotic device (2) comprising four or more legs (arms 70, 30, and 90 are pairs of legs, thus making at least four legs) straddling over a leading edge of a wind turbine blade (as shown in Fig 2) so that it crawls (The broadest reasonable interpretation of “crawl” includes the use of wheels to move along a surface. Since Lee uses wheels, Lee is considered here to crawl over the surface of the wind turbine blade (13)) along the leading edge to conduct an inspection and maintenance action of the leading edge (See Fig 2 and [0007] which discusses traveling along the leading edge of the blade).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27, 28, 30, 32, 34-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 2752621 A2) in view of Chin et al. (US 9,193402).
As to claim 21, Lee teaches a robotic device (Apparatus For Maintaining Wind Turbine Blades [Title]) comprising four or more legs (there are two arms 70 and two arms 90 as shown in Fig 2. These arms are interpreted as legs) for inspection of and maintenance of the wind turbine blade (see Lee [0001] which describes maintenance and cleaning). 
In this interpretation of Lee, the term “crawl” requires legs to cause locomotion of the robot device. Thus, Lee does not teach the robot is configured to crawl over a surface of a wind turbine blade.
However, it was known in the art at the time the invention was effectively filed to replace rolling as a means of locomotion with crawling by the movement of legs. See Chin which teaches an inspection robot 200 having suction cups 206 at the end of legs 202 useful for imparting locomotion to the robot. Chin teaches other equivalent embodiments of robots having rolling locomotion, such a robot 300 having wheels 302. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have replaced the wheels of Lee with legs having suction cups such as those taught by Chin. Such a person would have been motivated to do so, with a reasonable expectation of success, because Chin teaches the modes of locomotion each achieve the goal of moving a robot across the surface of a body to be inspected. Moreover, Lee already teaches arms in an advantageous configuration for gripping either side of a leading edge, which is a point of main inspection of Lee. 
See also MPEP § 2143 C which indicates the prima facie obviousness of the use of a known technique (robotic legs having suction cups to induce locomotion) to improve similar devices (the device of Chin informs the device of Lee) in the same way.
As to claim 27, Lee in view of Chin teaches the robotic device as claimed in claim 21, wherein the foot of each leg comprises a suction cup, preferably in the form of a concave cup or comprising a bellowed structure (element 206 is described at Chin Col 3 lines 35-36 as a suction device.).
As to claim 28, Lee in view of Chin teaches the robotic device as claimed in claim 27, but does not teach the suction cup is connected to a pneumatic supply by a tube leading to the body. Rather, it would have been a matter of ordinary engineering skill to have placed the source of the vacuum at any reasonable place, including on the body of the robot. 
Thus, in view of the above-described ordinary engineering skill, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the suction cup to be connected to a pneumatic supply by a tube leading to the body in order to bring the vacuum from the vacuum source to the suction cup.
As to claim 30, Lee in view of Chin teaches the robotic device as claimed in claim 21, wherein each leg comprises two articulated joints having an axis arranged in a direction that is substantially parallel to the longitudinal axis of the body, and a further articulated joint arranged in a direction that is substantially perpendicular to the longitudinal axis of the body (Chin Col 3 lines 12-13 teaches, “Joints 203, 204, and 205 may be universal joints that allow for three axes of movement.”).
As to claim 32, Lee in view of Chin teaches a system for inspection of and maintenance of a wind turbine blade (robot 20 performs inspection of a turbine blade), the system comprising: a wind turbine blade (13); and a robotic device (20) which is configured to crawl over a wind turbine blade as claimed in claim 21 (see the rejection of claim 21, above) the system comprising an umbilical connected at one end to a supply of power, a pneumatic line, data connection and/or water supply, and connected at the other end to the robotic device (Chin describes at least one robot having a cable useful for communication between the robot and an extern[al] base station).
As to claim 34, Lee teaches a method of inspecting and maintaining a wind turbine blade (Lee teaches a robot device 20 performs an inspection of a blade 13. See [0001]), the method comprising: securing a robotic device (20) to a surface of a wind turbine blade (13), the robotic device comprising a body (21) defining a longitudinal axis (as shown in Fig 2) that is provided with a row of legs arranged on opposite sides of the body (arms 70, 30, 90 are arranged in two rows), and performing an inspection action and a maintenance action on the wind turbine blade (see [0001]).
Lee does not teach the robotic device being configured to crawl over the surface of the wind turbine blade; manoeuvring the robotic device on the wind turbine blade, the manoeuvring comprising operating one or more of the legs of the robotic device independently of other legs so that the robotic device crawls along and/or over the surface of the wind turbine blade
However, it was known in the art at the time the invention was effectively filed to replace rolling as a means of locomotion with crawling by the movement of legs. See Chin which teaches an inspection robot 200 having suction cups 206 at the end of legs 202 useful for imparting locomotion to the robot. Chin teaches other equivalent embodiments of robots having rolling locomotion, such a robot 300 having wheels 302. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have replaced the wheels of Lee with legs having suction cups such as those taught by Chin. Such a person would have been motivated to do so, with a reasonable expectation of success, because Chin teaches the modes of locomotion each achieve the goal of moving a robot across the surface of a body to be inspected. Moreover, Lee already teaches arms in an advantageous configuration for gripping either side of a leading edge, which is a point of main inspection of Lee. 
See also MPEP § 2143 C which indicates the prima facie obviousness of the use of a known technique (robotic legs having suction cups to induce locomotion) to improve similar devices (the device of Chin informs the device of Lee) in the same way.
See Chin Col 3 lines 1-16.
As to claim 35, Lee in view of Chin teaches the method as claimed in claim 34, wherein securing the robotic device to the wind turbine blade comprises generating suction at a point of contact where the robotic device's feet are in contact with the surface of the wind turbine blade (Chin teaches the suction cups 206 are the robot’s feet, see Chin Fig 2).
As to claim 36, Lee in view of Chin teaches the method as claimed in claim 34, wherein the manoeuvring comprises operating the legs of the robotic device so that the robotic device crawls along a leading edge of the wind turbine blade ( Chin teaches the robot crawls due to the movement of the legs, Lee teaches the robot straddles the leading edge of the blade. Thus the combined robot crawls along the blade leading edge).
As to claim 37, Lee in view of Chin teaches the method as claimed in claim 36, wherein the robotic device comprises a suction cup on each foot (as shown in Chin Fig 2) and the manoeuvring comprises applying and releasing suction to attach and release the suction cup from the wind turbine blade when lifting and repositioning the corresponding legs (Chin Col 3 lines 35+ teaches the vacuum can “selectively secure” a foot to a structure).
As to claim 39, Lee in view of Chin teaches the method as claimed in claim 34, wherein performing an inspection action comprises inspecting a region of the wind turbine blade using a camera and/or sensor mounted to the underside of the body and/or a leg of the robotic device (see sensor 23 of Lee).
As to claim 40, Lee in view of Chin teaches the method as claimed in claim 34, wherein performing a maintenance action comprises grinding a region of the wind turbine blade using a grinding device (Chin Col 13 lines 24-26 teaches a grinding tool. See MPEP § 2112.02) and applying a coating of resinous material to the ground surface of the wind turbine blade (Chin Col 4 lines 5-7 teaches, “Tool connector 211 is configured to removably receive a variety of tools (e.g., a welder, a brush, a hammer, a drill, shears, a fastener driver, a paint sprayer, an abrasive blaster, etc.)” Emphasis added.).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 2752621 A2) in view of Chin et al. (US 9,193402) as applied to claim 34 above, and further in view of Applicant’s Admitted Prior Art.
As to claim 38, Lee in view of Chin teaches the method as claimed in claim 34, but does not teach the method includes a step of inspecting the condition of the wind turbine blade with a drone prior to securing the robotic device. However, Applicant’s Admitted Prior Art teaches that drones are known to be used with cameras or other detectors to identify damage to the blades. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided a method of inspecting a blade with a drone prior to securing the robotic device in order to, for example, reduce the amount of surface the robot must inspect by directing the robot only to inspect areas identified as concerning by the drone’s images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2022